DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2011/0075072; hereinafter Kim).
•	Regarding claim 1, Kim discloses a display device (figures 2 and 3) comprising: 
a light-emitting diode (LED) backlight unit (BLU) (figure 3 and ¶ 36); 
a pixel driving circuit configured to generate a scan signal and an image signal (elements 520 and 530 in figure 3 and ¶ 50); and 
a pixel circuit configured to generate an output current based on the scan signal and the image signal, and transmit the output current to the LED BLU (element LEDU in figures 4 and 6 and ¶s 70-72), the pixel circuit including:
a first transistor connected between an input pin and a node (element SW1 in figures 4-6 and ¶s 57-63), the input pin configured to receive the image signal (¶ 63), the first transistor including a gate terminal configured to receive the scan signal (¶ 58), 
a second transistor connected between the node and a ground terminal (element T1 in figures 4-6 and ¶s 58-63), the second transistor including a gate terminal connected to the node (the gate of element T1 is connected to element SW1 via element SW2 in figure 4 and directly in figure 6), 
a third transistor connected between the node and a gate node (element SW2 in figures 4-6 and ¶s 57-63), 
a fourth transistor configured to generate the output current according to a voltage of the gate node (element T2 in figures 4-6 and ¶ 63), and 
a capacitor connected to the gate node (element C in figures 4-6 and ¶ 60).
•	Regarding claims 2 and 9, Kim discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
Claim 2:	the pixel driving circuit is further configured to adjust a brightness of the LED BLU based on a magnitude of the output current (¶s 63-65). 
Claim 9:	the display device further comprises: 
	a display panel including the LED BLU (figures 2 and 3 and ¶ 36); and 
	the pixel circuit is mounted on a rear surface of the display panel (inherent in the “backlight” of figure 3 and ¶ 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Choi et al (US 2018/0144691; hereinafter Choi).
•	Regarding claim 17, Kim discloses a display device (figures 2 and 3) comprising: 
a light emitting diode (LED) back light unit (BLU) (figure 3); 
a pixel circuit configured to generate an output current based on a scan signal and an image signal, and transmit the output current to the LED BLU, the pixel circuit including a plurality of transistors connected in a current mirror form (elements LEDU in figures 4-6 and ¶s 70-72); and 
a pixel driving circuit configured to output the image signal through a data line and output the image signal to the pixel circuit (elements 520 and 530 in figure 3 and ¶ 50).
However, Kim fails to disclose where the pixel driving circuit is configured to transmit a boosting current to the data line in response to a boosting signal.
	In the same field of endeavor, Choi discloses where a pixel driving circuit is configured to transmit a boosting current to the data line in response to a boosting signal (element 430 in figure 2 and ¶ 70)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Choi, for the purpose of compensating for the ambient temperature around a display (¶ 24).
•	Regarding claims 3-5, 18, and 20, Kim (in view of Choi) discloses everything claimed, as applied to claims 1 and 17.  Additionally, Kim discloses where:
Claim 4:	the pixel driving circuit is further configured to: 
	output the image signal through a data pin (¶s 70-72). 
However, Kim fails to disclose the details of a time period and a boosting signal.
	In the same field of endeavor, Choi discloses where:
Claim 3:	the pixel driving circuit is further configured to adjust the brightness of the LED BLU based on a time period during which the output current is provided (figure 2 and ¶ 61). 
Claim 4:	the pixel driving circuit is further configured to: 
	transmit a boosting current to the data pin in response to a boosting signal (element 430 in figure 2 and ¶ 70). 
Claims 5 & 20:	the pixel driving circuit further includes: 
	a variable current source and a transistor connected to the variable current source (elements R4 and M5 in figure 2 and ¶s 48 and 69; where, even though element R4 is not “variable” per se, the combination of elements R4 and M5 means a variable current flows through element R4 and ¶ 69 states where “the amount of current flowing to the second transistor M2 can be increased as much as the amount of current flowing to the fourth resistor R4”); and 
	the transistor connected to the variable current source is configured to switch on based on the boosting signal (¶s 69 and 70).
Claim 18:	the pixel driving circuit is further configured to generate a boosting signal for a boosting period during an on-period of the scan signal (inherent in the combination of Kim (figures 4-6 and ¶ 63) and Choi (¶s 69 and 70) since the circuitry of Kim must turn elements SW1 and SW2 on in order for the LEDs to emit light).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Choi, for the purpose of compensating for the ambient temperature around a display (¶ 24).

Claims 6, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lauxtermann et al (US 2009/0289606; hereinafter Lauxtermann).
•	Regarding claim 10, Kim discloses a display device (figures 2 and 3) comprising: 
a light-emitting diode (LED) backlight unit (BLU) (figure 3); 
a pixel driving circuit configured to generate a scan signal and an image signal (elements 520 and 530 in figure 3 and ¶ 50); and 
a pixel circuit with a current mirror structure (figures 4-6 and ¶ 64), the pixel circuit including a driver transistor (element T2 in figures 4-6 and ¶ 63), the pixel circuit configured to generate an output current based on the scan signal and the image signal (¶ 63) and transmit the output current to the LED BLU (¶s 57-63).
However, Kim fails to disclose where the pixel circuit is configured to discharge a gate node of the driver transistor in response to a de-ghost signal.
	In the same field of endeavor, Lauxtermann discloses where the pixel circuit is configured to discharge a gate node of the driver transistor in response to a de-ghost signal (element 155 in figure 11 and ¶s 54 and 68).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Lauxtermann, for the purpose of preparing an image storing capacitor to receive new image data (¶s 68 and 69).
•	Regarding claims 6, 11, and 13, Kim, in view of Lauxtermann, discloses everything claimed, as applied to claims 1 and 10.  However, Kim fails to disclose the additional details of the de-ghost signal.
	In the same field of endeavor, Lauxtermann discloses where:
Claim 6:	the pixel circuit is further configured to discharge the gate node in response to a de-ghost signal (element 155 in figure 11 and ¶s 54 and 68). 
Claim 11:	the pixel driving circuit is further configured to synchronize the de-ghost signal with the scan signal (inherent in at least ¶s 68 and 69 for ensuring the proper operation of the circuit).
Claim 13:	the pixel circuit is further configured to receive the de-ghost signal through an input pin (inherent in the structure of figure 11 for providing a control signal to element 155).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Lauxtermann, for the purpose of preparing an image storing capacitor to receive new image data (¶s 68 and 69).
•	Regarding claims 14-16, Kim, in view of Lauxtermann, discloses everything claimed, as applied to claim 10.  Additionally, Kim discloses where:
Claim 14:	the pixel circuit (figure 6) further includes: 
	a first transistor connected between an input pin and a node (element SW1 in figure 6 and ¶s 57-63), the input pin configured to receive the image signal (¶ 63), the first transistor including a gate terminal configured to receive the scan signal (¶ 58); 
	a second transistor connected between the node and a ground terminal (element T1 in figure 6 and ¶s 58-63), the second transistor including a gate terminal connected to the node (the gate of element T1 is directly connected to element SW1 in figure 6); 
	a third transistor connected between the node and the gate node, the third transistor including a gate terminal configured to receive the scan signal (element SW2 in figure 6 and ¶s 57-63); 
	a fourth transistor configured to generate the output current based on a voltage of the gate node (element T2 in figure 6 and ¶ 63); and 
	a capacitor connected to the gate node (element C in figure 6 and ¶ 60). 
Claim 15:	the pixel circuit (figures 4 and 5) further includes: 
	a first transistor connected between an input pin and a node (element SW1 in figure 6 and ¶s 57-63), the input pin configured to receive the image signal (¶ 63), the first transistor including a gate terminal configured to receive the scan signal (¶ 58); 
	a second transistor connected between the node and a ground terminal (element T1 in figures 4 and 5 and ¶s 58-63), the second transistor including a gate terminal connected to the gate node (note the relationship between elements T1 and T2 in figures 4 and 5); 
	a third transistor connected between the node and the gate node, the third transistor including a gate terminal configured to receive the scan signal (element SW2 in figures 4 and 5 and ¶s 57-63); 
	a fourth transistor configured to generate the output current based on a voltage of the gate node (element T2 in figures 4 and 5 and ¶ 63); and 
	a capacitor connected to the gate node (element C in figures 4 and 5 and ¶ 60).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lauxtermann, and further in view of Choi.
•	Regarding claim 16, Kim, in view of Lauxtermann, discloses everything claimed, as applied to claim 10.  Additionally, Kim discloses where the pixel driving circuit is further configured to adjust a brightness of the LED BLU based on a magnitude of the output current (¶s 63-65).  However, Kim, in view of Lauxtermann, fails to disclose where the pixel driving circuit is further configured to adjust a brightness of the LED BLU based a time period during which the output current is provided.
	In the same field of endeavor, Choi discloses where the pixel driving circuit is further configured to adjust a brightness of the LED BLU based on a time period during which the output current is provided (figure 2 and ¶ 61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Lauxtermann, according to the teachings of Choi, for the purpose of compensating for the ambient temperature around a display (¶ 24).

Allowable Subject Matter
Claims 7, 8, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claims 7 and 12, where “the pixel circuit further includes: an AND gate configured to receive the de-ghost signal and the scan signal; … the de-ghost transistor configured to switch on based on an output signal of the AND gate”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
b.	In claim 8, where “the pixel circuit is further configured to discharge the gate node in response to a detection of a voltage of an output current pin exceeding a reference voltage”, in combination with all the limitations in claim 1.
c.	In claim 19, where “the boosting period of the boosting signal ends before the on-period ends”, in combination with all the limitations in all the claims from which it depends.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Yang (US 2011/0149187) disclose a backlight unit having pixels based on a current mirror (see at least figure 6).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/19/2022